852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.WICKHAM CONTRACTING CO., INC., Appellant,v.The UNITED STATES, Appellee.
No. 88-1103.
United States Court of Appeals, Federal Circuit.
June 17, 1988.

Before FRIEDMAN, EDWARD S. SMITH and BISSELL, Circuit Judges.
PER CURIAM.


1
The decision of the General Services Administration Board of Contract Appeals (Board), 87-2 B.C.A.  (CCH) p 19,784 (1987), denying the request of the appellant for additional expenses incurred in connection with the installation of two air conditioning units pursuant to its contract to install central air conditioning and perform extensive alterations in a government building, is affirmed on the basis of the opinion of the Board and the opinion of the Board denying reconsideration.